        Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO


    FIDEL CAMACHO-DURÁN,

         Petitioner,
                                                  Civil No. 18-1219(FAB)
                      v.                                related to
                                                Criminal No. 14-166 (FAB)
    UNITED STATES OF AMERICA,

         Respondent.


                               OPINION AND ORDER

BESOSA, District Judge.

        Before the Court is Fidel Camacho-Durán’s (“Petitioner” or

“Camacho-Durán”) pro-se motion to vacate, set aside, or correct

his sentence in Criminal Case No. 14-166, pursuant to Title 28,

United Sates Code, section 2255 (“section 2255”), (Civil Docket

No. 1); Petitioner’s Memorandum in Support (Civil Docket No. 1-

1);     the    Government’s        Response   (Civil    Docket    No.    15);    and

Petitioner’s Reply (Civil Docket No. 16).                    For the reasons set

forth    below,      the   Court    dismisses   with    prejudice   Petitioner’s

motion to vacate his sentence.

I.      BACKGROUND

        On    June   12,   2014,     Camacho-Durán, 1    along    with    eighteen

additional       defendants,       was   charged   in    a    three-count       Third



1 Camacho-Durán was defendant number sixteen in Case No. 14-166 (FAB) and is a
Colombian national arrested in Colombia.
       Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 2 of 14



Civil No. 18-1219 (FAB)                                                       2

Superseding Indictment (Criminal No. 78). 2              Count Two charged

Petitioner and his co-defendants with conspiracy to possess with

intent to distribute a controlled substance, in violation of

Title 21, United States Code, Section 846. 3            Count Three charged

Camacho-Durán with conspiracy to import narcotics into the United

States from a place outside thereof in violation of Title 21,

United States Code, section 963.         Id.

      On March 9, 2017, Petitioner, pursuant to a Plea Agreement,

pled guilty to Count Two of the Third Superseding Indictment.

(Criminal Docket Nos. 564 and 565)

      On June 14, 2017, Camacho-Durán was sentenced to a term of

imprisonment of one hundred ten months and twelve days, as well as

a term of supervised release of five (5) years. 4           (Criminal Docket




2 Camacho-Durán was charged in counts two and three of the Third Superseding
Indictment in Case No. 14-166 (FAB).

3 Camacho-Durán was described as one of the leaders of the conspiracy.     The
leaders controlled the importation, storage, and eventual distribution of the
narcotics in Puerto Rico and the Continental United States. They were also the
eventual recipients of the proceeds of the drug sales. (Criminal Docket No. 78
at p. 5)

4 The Plea Agreement entered into by the parties stipulated that the parties
reserve the right to recommend a sentence of one hundred twenty (120) months of
imprisonment, which was the mandatory statutory minimum. (Criminal Docket
No. 565 at pp. 4 and 5) During the Sentencing Hearing the Court stated: “The
Court will take into consideration that Mr. Camacho was arrested in Colombia on
December 5, 2015, for these charges and was imprisoned in Colombia until he was
deported to the – until he was brought to the United States. Therefore, pursuant
to sentencing guideline section 5G1.3, the Court will adjust the 120-month
sentence to credit 9 months and 18 days to it.” (Sent. Hrg. Trans. at p. 13,
Criminal Docket No. 632).
      Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 3 of 14



Civil No. 18-1219 (FAB)                                                      3

No. 611)     Judgment was entered on the same day.         (Criminal Docket

No. 612)

      Camacho-Durán did not appeal his sentence.            It became final

fourteen (14) days after June 28, 2017 when his right to appeal

expired. 5    Camacho-Durán signed and certified that he had placed

his 2255 petition in the prison mailing system on March 18, 2018.

Therefore, it was filed timely.

II.   STANDARD OF REVIEW

      “[A] prisoner in custody under sentence of a court established

by [an] Act of Congress . . . may move the court which imposed the

sentence to vacate, set aside or correct the sentence.”             28 U.S.C.

§ 2255(a).     “[T]he statute provides for post-conviction relief in

four instances, namely, if the petitioner’s sentence (1) was

imposed in violation of the Constitution, or (2) was imposed by a

court that lacked jurisdiction, or (3) exceeded the statutory

maximum, or (4) was otherwise subject to collateral attack.” David

v. United States, 134 F.3d 470, 474 (1st Cir. 1998) (citing Hill

v. United States, 368 U.S. 424, 426-27 (1962)).              Claims that do

not allege constitutional or jurisdictional errors are properly

brought pursuant to section 2255 only if the claimed error is a

“fundamental defect which fundamentally results in a complete



5 Rule 4(b)(10(A)(I) of the Federal Rules of Appellate Procedure provides the
term of fourteen (14) day to file a timely notice of appeal in a criminal case.
       Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 4 of 14



Civil No. 18-1219 (FAB)                                                                 4

miscarriage of justice” or “an omission inconsistent with the

rudimentary demands of fair procedure.”                 Id.

       A motion filed pursuant to section 2255 is not a substitute

for a direct appeal.           Foster v. Chatman, 136 S. Ct. 1737, 1758

(2016).      As a result, “as a general rule, federal prisoners may

not use a motion under 28 U.S.C. § 2255 to relitigate a claim that

was    previously      rejected      on    direct     appeal.”        Id.     (citations

omitted).      Moreover, “[c]ollateral relief in a § 2255 proceeding

is    generally      unavailable      if     the   petitioner     has    procedurally

defaulted his claim by failing to raise the claim in a timely

manner at trial or on direct appeal.”                 Bucci v. United States, 662

F.3d   18,    27     (1st   Cir.     2011)    (quotation      marks     and    citations

omitted).      If a section 2255 petitioner does not raise a claim on

direct appeal, that claim is barred from judicial review unless

the petitioner can demonstrate both (1) cause for the procedural

default,     and     (2)    actual    prejudice       resulting    from       the   error

asserted.          Id.; United States v. Frady, 456 U.S. 152, 167-68

(1982).

III. DISCUSSION

       In    his    section    2255       petition,    Camacho-Durán          makes   the

following allegations:

       Ineffective assistance of counsel – Counsel was
       ineffective in his advice to enter into a plea agreement
       with a waiver of appeal clause.
     Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 5 of 14



Civil No. 18-1219 (FAB)                                                     5

     Ineffective assistance of counsel – Counsel was
     ineffective in his failure to argue against a two-point
     leadership enhancement and failure to argue for a minor
     role in the offense.

     Ineffective     assistance of      counsel –     Counsel was
     ineffective    for failing to      ask for a     safety valve
     reduction.

     To establish ineffective assistance of counsel, a defendant

must show that:

     1.     His attorney’s performance was deficient; and

     2.     The   deficient   performance    prejudiced      his     defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984).

     To establish deficiency, a defendant must establish that

counsel’s    performance   “fell    below   an   objective    standard    of

reasonableness under prevailing professional norms.”               Strickland

466 U.S. at 688.     Under Strickland, counsel is presumed to have

acted within the range of “reasonable professional assistance,”

and it is the defendant who bears the burden of “overcoming the

presumption that, under the circumstances, that challenged action

‘might be considered sound trial strategy.”’        Strickland, 466 U.S.

at 689.   To show prejudice, a defendant must establish that “there

is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.             A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.”        Strickland, 466 U.S. at 694.          This
      Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 6 of 14



Civil No. 18-1219 (FAB)                                                   6

assessment, however, “must be a ‘fairly tolerant’ one because ‘the

Constitution pledges to an accused an effective defense, not

necessarily a perfect defense or successful defense.’”               Moreno-

Espada v. United States, 666 F.3d 60, 64 (1st Cir. 2012) quoting

Scarpa v. Dubois, 38 F.3d 1, 8 (1st Cir. 1994).

      A claim of ineffective assistance of counsel “requires a court

to first assess whether ‘counsel’s representation ‘fell below an

objective standard of reasonableness.’”           Padilla v. Kentucky, 130

S.Ct. 1473, 1482 (2010).      It is pellucidly clear that Petitioner

was obligated to show both that counsel’s performance fell below

an   objective   standard   of     reasonableness,    and   that   prejudice

resulted from it, Strickland, 466 U.S. at 687.              See also López-

Nieves v. United States, 917 F.2d 645, 648 (1st Cir. 1990).              He

must show both prongs as to each particular instance in which he

claims ineffective assistance of counsel.            Counsel’s performance

must be examined “not in hindsight, but based on what the lawyer

knew, or should have known, at the time his tactical choices were

made and implemented.”      United States v. Natanael, 938 F.2d 302,

309 (1st Cir.     1992).     The    “range   of   reasonable   professional

assistance” is quite wide, and “judicial scrutiny of counsel’s

performance must be highly deferential.”          See Strickland, 466 U.S.

at 689.
      Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 7 of 14



Civil No. 18-1219 (FAB)                                                    7

      Pursuant to Strickland, Petitioner must identify acts or

omissions by counsel which must be outside the wide range of

professional competent assistance and the harm the actions caused.

Furthermore, “a defendant’s failure to satisfy one prong of the

Strickland analysis obviates the need for a court to consider the

remaining prong.”      Moreno-Espada v. United States, 666 F.3d 60,64

(1st Cir. 2012) (quoting Tevlin v. Spencer, 621 F.3d 59,66 (1st

Cir. 2010).

      A.      Ineffective Assistance of Counsel – Waiver of Appeal

              Camacho-Durán claims that his counsel was ineffective

when the Plea Agreement was prepared, because he allowed the

Government to include a waiver of appeal clause in his Plea

Agreement, and advised him to sign the plea. In addition, Camacho-

Durán alleges that his attorney pressured him to waive his right

to attack his sentence collaterally.

              Camacho-Durán has made these blanket allegations without

presenting any evidence to sustain them.           For example, there are

no letters to his attorney requesting an appeal.

              Camacho-Durán adds that when he asked his counsel about

an   appeal    his   attorney   advised   him   that   the   Plea   Agreement

contained a waiver of appeal if he was sentenced pursuant to the

plea agreement.      A review of Petitioner’s Change of Plea Hearing

transcript reveals that under oath, Camacho-Durán stated that he
       Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 8 of 14



Civil No. 18-1219 (FAB)                                                               8

had discussed with his attorney all the terms and conditions of

the Plea Agreement and that he understood them.                       Camacho-Durán

also indicated that he had signed his Plea Agreement freely and

voluntarily and was not coerced into doing so.                 Camacho-Durán also

acknowledged that he was satisfied with his counsel. (C.O.P. Tran.

Criminal Docket No. 631).            Mere unsubstantiated allegations of

ineffective assistance of counsel, contradicted by the record can

not be entertained by the Court.            “The presumption of truthfulness

of   the    Rule   11   statements    will    not     be    overcome    unless      the

allegations in the Sec. 2255 motion are sufficient to state a claim

of ineffective assistance of counsel and include credible, valid

reasons     why    a    departure    from     those        earlier    contradictory

statements is now justified.”          United States v. Butt, 731 F.2d 75,

80   (1st   Cir.   1984).     A     petitioner      “should     not    be   heard    to

controvert his Rule 11 statements unless he has offered a valid

reason why he should be permitted to depart from the apparent truth

of his earlier statements.”          Id.     That is the case here.

             Having established that Camacho-Durán cannot sustain his

first allegation of ineffective assistance of counsel or meet the

Strickland standard, that first allegation is DENIED.

      B.     Ineffective Assistance of Counsel – Leadership Enhancement

             Camacho-Durán’s second allegation is that his counsel

was ineffective because he failed to argue the two-point leadership
       Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 9 of 14



Civil No. 18-1219 (FAB)                                                    9

enhancement which was part of the Plea Agreement and was used at

sentencing by the Court.      Once again Petitioner fails to meet his

Strickland burden of proof.

             Petitioner knowingly and voluntarily stipulated to the

applicable enhancement.      He informed the Court of it at his Change

of Plea Hearing. Camacho-Durán cannot now, after the fact, retract

his plea acceptance because it suits him.               “When a criminal

defendant has solemnly admitted in open court that he is in fact

guilty of the offense with which he is charged, he may not

thereafter raise independent claims relating to the deprivation of

constitutional rights that occurred prior to the entry of the

guilty plea.”      Lefkowitz v. Newsome, 420 U.S. 283, 288 (1975)

(quoting Tollett v. Henderson, 411 U.S. 258, 267 (1973); United

States v. Parrilla-Tirado, 22 F3d 368, 373 (1st Cir.1994).           “It is

the policy of the law to hold litigants to their assurances we

will   not   permit   a   defendant   to   turn   his   back   on   his   own

representations to the court merely because it would suit his

convenience to do so.”     United States v. Pellerito, 878 F.2d 1535,

1539 (1st Cir. 1989).

             Petitioner’s allegation that his counsel was ineffective

because he failed to argue for a minor role reduction would have

been a breach of the Plea Agreement, and would have exposed

Petitioner to a more lengthy term of imprisonment.
     Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 10 of 14



Civil No. 18-1219 (FAB)                                                           10

            Furthermore, Petitioner has not shown how he would be

prejudiced      if   he    had   rejected   the    plea    agreement    because   it

included the two-point leadership enhancement.                 Had Camacho-Durán

elected to go to trial instead of pleading guilty, he could have

been convicted of possessing a greater amount of drugs, exposing

him to a sentencing range from ten years to life.

            Petitioner’s second allegation of ineffective assistance

of counsel, his alleged failure to argue against Petitioner’s

leadership role is DENIED.

     C.     Ineffective Assistance of Counsel – Failure to Ask for
            a Safety Valve Reduction

            Petitioner’s third allegation of ineffective assistance

of counsel is that his counsel failed to ask for a safety valve

reduction       to   his   sentence.        This   third    allegation    is    also

contradicted by the record.

            First of all, Camacho-Durán is not eligible for the

safety valve.         Petitioner entered into a plea agreement that

included    a    two-level       enhancement      for   leadership     role,   which

disqualifies him for a safety valve reduction, U.S.S.G. 5C1.2(4).

            For the sake of argument, however, the Court will assume

that Petitioner’s allegation of his ineffective assistance relates

to his allegations that counsel did not argue for a reduction to
      Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 11 of 14



Civil No. 18-1219 (FAB)                                                              11

his   sentence   due    to    his     cooperation.          This    claim    is    also

contradicted by the record.

            Prior to sentencing, defense counsel filed a Sentencing

Memorandum (Criminal Docket No. 605) in which counsel devoted an

entire section to what he entitled Post Arrest Cooperation of

Defendant Fidel Camacho Durán.              (Criminal Docket No. 605 at p. 5)

Camacho-Durán’s    counsel         explained     to   the   Court    the    different

interviews    Camacho-Durán         gave    to   federal    agents    when    he    was

arrested in Colombia, and detailed his willingness to continue

cooperating with the government.                 Counsel specifically stated:

“While the Government has not elected to file a U.S.S.G. Sec. 5K1.1

Substantial Assistance motion for Fidel Camacho Durán in this case,

the Court is nevertheless free to consider the overall cooperative

attitude,     Fidel’s     openness         and   efforts     at     cooperating     in

fashioning a sentence under 18 U.S.C. Sec. 3553(a).”                        (Criminal

Docket No. 605 pp. 5 and 6)

            The record also reflects that the issue of Camacho-

Durán’s     cooperation      and    possible      benefit     was     discussed     at

Petitioner’s Sentencing Hearing (Criminal Docket No. 632).                         Upon

counsel’s statement to the Court about Petitioner’s cooperation

and multiple interviews, the prosecutor stated:

      Ms. Milanes: Yes, Your Honor, that’s correct.                     He did

      offer to cooperate, and he was interviewed three times,
        Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 12 of 14



Civil No. 18-1219 (FAB)                                                             12

     it’s     correct.        However,    the    information      that      he

     provided,      unfortunately,       just   wasn’t   useful       to   the

     Government.         It wasn’t that it was doubted.         It wasn’t

     anything that we could use because all the other co-

     defendants had already pled to a plea agreement or had

     gone to trial and been sentenced.

     The Court: He has no information about anything else?

     Ms. Milanes: no, Your Honor, that was useful.

(Sentencing Hrg. Transcript pp. 2 and 3, Criminal Docket No. 632)

             The record clearly reflects counsel’s multiple attempts

to have Petitioner’s cooperation considered by both the Government

and the Court at sentencing.          The fact that counsel’s argument was

rejected does not constitute ineffective assistance of counsel.

Tactical     decisions,     whether    wise     or   unwise,    successful,         or

unsuccessful, cannot ordinarily form the basis of a claim of

ineffective assistance of counsel.            United States v. Ortiz-Rivera,

717 F.2d 1, 4 (1st Cir. 2002).            Simply put, the third allegation

of ineffective assistance of counsel brought by Camacho-Durán

falls     short   when    contrasted     with    the   record    of    the       case.

Petitioner’s final allegation of ineffectiveness is DENIED.
      Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 13 of 14



Civil No. 18-1219 (FAB)                                                  13

Evidentiary Hearing

      Camacho-Durán, as part of his 2255 Petition, requested an

evidentiary hearing.        Petitioner failed, however, to meet the

requirements for an evidentiary hearing to be granted.

      For Petitioner to succeed in his request, he must be able to

demonstrate to the Court, by a preponderance of the evidence, not

only that he was entitled to the 2255 petition for relief, but

also to an evidentiary hearing, David v. United States, 134 F.3d

470, 477-478 (1st Cir. 1998); Reyes v. United States, 421 F. Supp.

2d 426, 430 (D.P.R. 2006).      Because Petitioner has failed to show

he was entitled to relief pursuant to section 2255, he has also

failed in his request for an evidentiary hearing.               Therefore,

Petitioner’s request for an evidentiary hearing is DENIED.

IV.   CONCLUSION

      For   the   reasons   stated,   Petitioner   Fidel   Camacho-Durán’s

Motion filed pursuant to 28 U.S.C. § 2255 is DENIED.

      This case is DISMISSED with prejudice.           Judgment shall be

entered accordingly.

V.    CERTIFICATE OF APPEALABILTY

      If Petitioner files a notice of appeal, no certificate of

appealability shall issue because he has not made a substantial

showing of the denial of a constitutional right.            See 28 U.S.C.

§ 2253(c)(2).
     Case 3:14-cr-00166-FAB Document 685 Filed 07/29/21 Page 14 of 14



Civil No. 18-1219 (FAB)                                                 14

     IT IS SO ORDERED.

     San Juan, Puerto Rico, July 29, 2021.


                                       s/ Francisco A. Besosa
                                       FRANCISCO A. BESOSA
                                       UNITED STATES DISTRICT JUDGE
